Case 3:19-cv-00167-DPM Document 83 Filed 01/22/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

TAMMY CARDEN; JOYCE HARRIS;
SABRINA BROWN; SHERRY HODGE; and
RHONDA BOHANON, Each Individually and

on Behalf of All Others Similarly Situated PLAINTIFFS

V. No. 3:19-cv-167-DPM

LOGAN CENTERS, INC. DEFENDANT
ORDER

Joint status report, Doc. 82, appreciated. The Court agrees with
the parties’ assessment. The three groups are decertified. The Court
directs the Clerk to add the following opt-ins as named plaintiffs: Ray
Hurt, Octavia Hinton, Sabreem Aleem, Michael Smith, and Valisya
Coleman.

So Ordered.

‘ j , bf}
TPAALA LL ~Lafl Cn
A J f v v we nA 4 n

D.P. Marshall Jr. “
United States District Judge

 

"
99 AA. 2h Il
AA YON WNVONLY AOA |

¢

 
